DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on 02/03/2020 and claims the benefit of the priority of Chinese Patent Application No. CN 2019107260341 filed 08/07/2019. Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 08/07/2019. It is noted, however, that applicant has not filed a certified copy of the CN 2019107260341 application as required by 37 CFR 1.55.
Claim Status
Claims 1-9 are being examined on the merits in this office action

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/098375 (hereinafter “the ‘375 publication1”).
Regarding claim 1, ‘375 teaches a polypeptide from the human klotho protein that comprises the amino acid sequence of SEQ ID NO: 11 [0014] (residues 70-80), which comprises the instant SEQ ID NO: 1 (see query match below)

    PNG
    media_image1.png
    139
    431
    media_image1.png
    Greyscale

The sequence of ‘375 reads on the limitation a) where it comprises the instant SEQ ID NO: 1 and also reads on the limitation b) where it comprises at least one amino acid addition. ‘375 also teaches SEQ ID NOS: 4 (residues 167-177), 9 (residues 167-177), 10, 20, 21, 30, 107, 108 and 109 (residues 167-177), all of which comprise the instant SEQ ID NO: 1.
Regarding claim 3, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutically effective amount of the polypeptide (claim 1). Please note that the method of the ‘375 reference as recited in the claim 1 teaches SEQ ID NO: 4, 9, and 109 all which encompass the instant SEQ ID NO: 1.

Regarding claim 8, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of the polypeptide of SEQ ID NOS: 4, 9 and 109 all which encompass the instant SEQ ID NO: 1 (claim 1).  
Regarding claim 9, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of the polypeptide (claim 1 and [0017, 0045, 0222]). ‘375 further discloses that a composition may include a therapeutic composition, pharmaceutical composition, medicament or formulation [0010]. The examiner is therefore interpreting a medicament to also include a pharmaceutical composition.

Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that what is claimed for protection in the present applicant is a micromolecule polypeptide. As known by one of ordinary skill in the art, micromolecule polypeptide refers to a peptide composed of about 10-15 amino acids and that the micromolecular polypeptide in claim 1 is significantly different from the recombinant Klotho protein in 375 at least in the length of amino acid sequence and the molecular weight of polypeptide/protein. 
The arguments presented above have been fully considered but are unpersuasive because first, the instant claim 1 is drawn to a micromolecule polypeptide comprising any one of the following amino acid sequence: a) SEQ ID NO: 1 and b) an amino acid sequence obtained by modifying, substituting, deleting or adding at least one amino acid of the amino acid sequence shown in SEQ ID NO: 1. The instant claim 1 is therefore very broad encompassing additions to SEQ ID NO: 1. In addition, part b) of the instant claim 1 recites an amino acid sequence that is obtained by modifying including adding at least one amino acid to SEQ ID NO: 1. Therefore an amino acid sequence that has 364 amino acids added to SEQ ID NO: 1 will read on the instant claim 1 part b). Therefore, the sequences of ‘375 read on the instant claim 1. The arguments are therefore unpersuasive and the rejection is maintained.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over WO 2018/098375 (hereinafter “the ‘375 publication”) in view of Zhou et al in (J. Am. Soc. Nephrol. 24: 771–785, 2013) is maintained.
‘375 teaches a polypeptide from the human klotho protein that comprises the amino acid sequence of SEQ ID NO: 11 [0014], which comprises the instant SEQ ID NO: 1. ‘375 also teaches SEQ ID NOS: 4 (residues 167-177), 9 (residues 167-177), 10, 20, 21, 30, 107, 108 and 109 (residues 167-177), all which comprises the instant SEQ ID NO: 1. ‘375 further teaches a method of treating and/or preventing acute kidney injury or chronic kidney disease in a mammalian subject, the method comprising administering to the subject a pharmaceutical composition comprising the polypeptide [0017]. ‘375 further teaches that the composition comprising the polypeptide can be used for the treatment of atrial and pulmonary fibrosis (claim 17 and [0493]), which are associated with the heart and lungs.
‘375 does not explicitly teach a reagent comprising an effective dose of the polypeptide for inhibiting expression levels of a β-catenin protein and a downstream target gene thereof.
Zhou et al. discloses that the antiaging protein Klotho may be an endogenous antagonist of Wnt/β-catenin signaling, which promotes fibrogenesis, suggesting that loss of Klotho may contribute to CKD through increased Wnt/β-catenin activity (Abstract). Zhou discloses that loss of Klotho is a common pathologic feature in a wide variety of CKD and is associated with renal activation of β-catenin and that as Klotho binds to Wnt and functions as a potent, endogenous Wnt antagonist, loss of Klotho inevitably promotes kidney injury by de-repression of Wnt/β-catenin signaling (p. 782, right column, line 17-22). Zhou discloses that exogenous administration of klotho in CKD mouse models suppressed renal β-catenin expression and also 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the method of ‘375 that teaches the use of the klotho polypeptides, including the prior art klotho peptide of SEQ ID NO: 11, for the treatment of fibrosis and CKD, and also teaches  its use  for the inhibition of β-catenin protein and a downstream target gene such as Snail1 and PAI-1 because Zhou discloses that the loss of Klotho is a common pathologic feature in a wide variety of CKD and is associated with renal activation of β-catenin. A skilled artisan would have been motivated and would have had a reasonable expectation of success in modifying the method of ‘375 and using the klotho polypeptides described therein, including the prior art SEQ ID NO: 11, to inhibit β-catenin protein because Zhou discloses that the exogenous administration of klotho in CKD mouse models suppressed renal β-catenin expression and also inhibited renal expression of Snail1 and PAI-1 and that it would be key in the treatment of fibrotic kidney disorders. In addition, since the instant claims nor the specification define how much is an effective dose, the claims have been interpreted broadly.
Regarding claim 2, ‘375 teaches the method of use of the polypeptides in the treatment of pulmonary and atrial fibrosis (claims 17-18, page 106 and line 12, page 107 and line 30, and page 116 and line 34) which are fibrosis of the lung and heart respectively. ‘375 further discloses that supplementation of exogenous Klotho are all associated with attenuation of renal 
Regarding claim 3, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutically effective amount of the polypeptide [0045, 0222].
Regarding claim 4, Zhou teaches that the exogenous administration of klotho in CKD mouse models suppressed renal β-catenin expression and also inhibited renal expression of downstream target genes Snail1 and PAI-1.
Regarding claim 6, ‘375 teaches the method of the treatment of pulmonary and atrial fibrosis (claim 17-18, page 106 and line 12, page 107 and line 30, and page 116 and line 34) which are fibrosis of the lung and heart respectively, comprising administering to the subject a pharmaceutical composition comprising the polypeptide. ‘375 further discloses that a composition may include a therapeutic composition, pharmaceutical composition, medicament or formulation [0010]. The examiner is therefore interpreting a medicament to also include a pharmaceutical composition.
Regarding claims 5 and 7, ‘375 teaches the method of treatment comprising administering the pharmaceutical composition where the composition comprises a pharmaceutically-acceptable carrier or excipient and the polypeptide (claim 1, 17 and paragraphs [0015-0017]).
Regarding claim 8, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a 
Regarding claim 9, ‘375 teaches the method of use of the polypeptides in the treatment of chronic kidney disease (CKD) comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of the polypeptide (claim 1 and paragraphs [0017, 0045, 0222]). ‘375 further discloses that a composition may include a therapeutic composition, pharmaceutical composition, medicament or formulation [0010]. The examiner is therefore interpreting a medicament to also include a pharmaceutical composition.

The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over WO 2018/098375 (hereinafter “the ‘375 publication”) in view of Satoh et al. in (Am. J. Physiol. Renal Physiol 303: F1641–F1651, 2012) is maintained.
The teachings of the ‘375 are set forth above and incorporated herein by reference. 
Satoh discloses that Klotho inhibits fibrosis by controlling the G2/M phase cell cycle via inhibition of Wnt/β-catenin signaling (p. F1641, right column, line 23-24). Satoh further discloses that pKL (klotho) significantly reduced the expression levels of the fibrosis-related genes in the obstructed kidney and that the expression levels of Wnt/β-catenin target genes (FN1, cMyc, and WISP1) reduced in pKL-transfected KLhe (Fig. 10, D–F (p. F1647, right col. line 1-6). Satoh concludes that Klotho protein inhibited the Wnt pathway and consequently reduced renal fibrosis and that the protein is a critical negative regulator of Wnt signaling and serves as therapeutic target for the treatment of chronic kidney disease (p. F1650, right col. Line 1-4).


Response to Arguments
Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that there exists no technical motivation in 375 as to use micromolecule polypeptide and that 375 neither suggests nor teaches which segment of amino acid sequence from Klotho protein can be used as micromolecular polypeptide with significant bioactivity and effective effect on inhibiting and reversing kidney tissue fibrosis and CKD progress without obvious toxic and side effects. Applicant further argues that the technical problem solved by the present application is how to provide a medicament for effectively inhibiting and reversing kidney tissue fibrosis and CKD progress, and the medicament should have the advantage of shorter peptide chain, easier synthesis, lower cost and easier absorption and distribution in vivo. Applicant argues that the studies in both Zhou and Satoh are related to natural macromolecule Klotho protein which inhibits fibrosis via inhibition of Wnt/p- catenin signaling, rather than the micromolecular polypeptide. Thus, Zhou and Satoh provide no corresponding technical motivation. 
The arguments presented above have been fully considered but are unpersuasive because as stated above, the instant claim 1 is very broad encompassing additions to SEQ ID NO: 1. In addition, part b) of the instant claim 1 recites an amino acid sequence that is obtained by modifying including adding at least one amino acid to SEQ ID NO: 1. Therefore, modifying the instant SEQ ID NO: 1 by the addition of 364 amino acids (such as the sequence of ‘375) will read on the instant claim 1 part b). Therefore, the sequences of ‘375 read on the instant claim 1. The instant claims therefore read on more than a 10-15 amino acid peptide. In addition, the instant SEQ ID NO: 1 is a fragment of the Klotho protein. The polypeptides of ‘375 as well as Zhou and Satoh are also part of the Klotho protein and ‘375 teaches that the peptides were successful in the treatment of chronic kidney disease (CKD). Therefore, the polypeptide of ‘375 reads on the instant claim 1 and treats the instant conditions. The arguments above are therefore unpersuasive.

Claim Rejections - 35 USC § 101 - New
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. The claim 1 recites a naturally occurring peptide/protein fragment which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences at the residues 1-11 for the instant SEQ ID NO: 1 of the naturally occurring protein as evidenced by UniProt G7PVZ9_MACFA (see residues 4-14) from klotho protein isolated from Macaca fascicularism and UniProt L5KFL1_PTEAL (see residues 205-215) from klotho protein isolated from Pteropus alecto. This judicial exception is not integrated into a practical application because the peptide being claimed is a fragment of a naturally occurring protein. The claim does not recite any additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims do not include any elements in addition to the natural product. Accordingly, claims 1 does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102 - New
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the English language translation obtained Patentscope of CN 106822865 (hereinafter “the ‘865 publication”).

nd paragraph, line 1-3). This reads that the peptide of ‘865 may contain amino acids that are less than 30 amino acids. 


    PNG
    media_image2.png
    141
    727
    media_image2.png
    Greyscale


Regarding claim 2, and 3, ‘865 teaches that KP -6 has the effect of significantly inhibiting the progression of renal tissue fibrosis and CKD, and has no obvious toxic and side effects, and therefore can be used for preparing drugs for effectively treating chronic kidney diseases (page 2, 3rd paragraph, line 1-2. Also see Example 2).
Regarding claim 4, ‘865 teaches that KP -6 group of renal interstitial collagen deposition is significantly reduced, alpha smooth muscle actin, fibronectin are significantly reduced, betacatenin and its downstream target gene expression are significantly down-regulated, indicating that KP -6 is capable of antagonizing Wnt beta-catenin signal pathway, effectively inhibiting UO and UIRI kidney tissue fibrosis (page 2, 2nd paragraph, line 4-7).
rd paragraph, line 1-2). ‘865 further discloses the use of KP -6 polypeptide in preparing a medicament for treating CKD (page 1, line 1-2) and that KKP -6 is a novel, effective small molecule polypeptide that inhibits renal tissue damage and renal fibrosis, delays or/and reverses the course of chronic kidney disease (page 1, 4th paragraph, line 1-2).

Conclusion
Claims 1-9 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that the claims of the ‘375 reference start on page 121. There are several examples, for instance Example 9, that has what appear to be claims, but the rejection that cites claim numbers relies on the claims beginning on page 121 of this reference.